          Case 1:17-cv-08153-LAK Document 80 Filed 08/04/20 Page 1 of 1



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
 ---- - -------------------- - -- - - - -------- x
 RICHARD BEHAR,


                                Plaintiff,


                -against-
                                                                                  17-cv-8153 (L    )
                                                                                  18-cv-7516 (L    )
 U.S. DEPARTMENT OF HOMELAND SE URITY,

                                Defendant.
 --- - -- - --- - - - - - -- - ------ --- ---- - ---- - - x

                                                  RDER
 LE WIS A. KAPLAN, District Judge.


               In a prior opinion [Dkt. 49], th Court concluded that the government had failed t ,
meet its burden of establishing that the Fr edom of Infom1ation Act ("FOIA") justifies thb
withholding of the materials responsive to the laintiff' s FOIA request, with the exception ofnamek
and other information pertaining to law enforc ment personnel. The Court provided the governme?f
an opportunity to address with additional age cy submissions the several deficiencies identified i
its opinion. After receiving these submission and holding oral argument on the parties' renewe ,
motions for summary judgment, the Court or ered in camera review of the responsive materials.

                Having reviewed the responsiv materials, and largely for the reasons identified i
its prior opinion, the Court concludes that he government has failed to meet its bw-den ol'
establishing that the materials are exempt fro withholding.

                 The government's motion for      summary judgment [Dkt. 54] is denied, and th9
plaintiff's cross-motion for summary judgmen      [Dkt. 58] is granted. The government shall producq
the responsive materials to the plaintiff on or    efore August 18, 2020. The Clerk of the Court is
directed to terminate the pending motions and      lose these cases.

               SO ORDERED.

Dated:         August 4, 2020




                                                               Lewis A. Kaplan
                                                          United States District Ju ge
